DETAILED ACTION

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 08/3292022 have been acknowledged. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 


Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-14, as amended, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. In particular, while the applicant broadened claim 1 by removing the limitation, ‘selectively’ from step (b), the original specification actually describes this step [directed to treating the surface of the interstitial space] as ‘selectively removing a top layer of the surface of the interstitial space’. Thus, the instant step (b) is unreasonably broader than that actually supported. Also, no sufficient and adequate support was found for the object that must ‘carry surface hydrophobic material [see claim 6]. Therefore, the instant claims 1-14 are not commensurate in scope with the original specification. 
6.	 Claims 1 -17, as amended, remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Referring to the amended claim 1, applicant has removed the limitation, ‘selectively’ from step (b). As a result, it is currently very unclear from the instant conclusory recitation of ‘treating the surface’, what actions must turn the interstitial space from being hydrophilic [after the hydrophilic treatment of the chip as recited in step (a)] into being hydrophobic. 
Regarding claims 2-4, as amended, it is not clear what features must ensure that the intended results are ‘accomplished’ as now recited. 
Likewise, in the amended claim 5, it is not clear what active, positive steps must lead to the intended ‘accomplishment’. In particular, it is unclear what is meant by ‘using photochemical surface modifications’ in order to ‘apply the small molecule or polymer hydrophilic layer’. 
Referring to the amended claim 6, ‘surface hydrophobic material’ lacks antecedent basis. It is also unclear how the object with such material must be inter-related with the chip of claim 1. 
Regarding the amended claim 10, it is unclear how the humidity can be controlled in the absence of any controller. 
Similarly, in the amended claim 15, it is not clear how the step of ‘allowing’ can be performed without any controller. 
 
Response to Arguments

7.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection, since the applicant’s latest amendments raised new 112 (a) and (b) issues, as discussed above. Also note that the previous art rejections have been currently vacated. 
Conclusion

8.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798